Title: From George Washington to John Adams, 8 January 1794
From: Washington, George
To: Adams, John


          
            Dear Sir,
            Wednesday 8th Jany 1794.
          
          I would thank you for giving the papers herewith sent a perusal—and for the result of
              it.
          I am now deliberating on the measure proper & necessary to be taken with respect to
            Mr G——t and wish for aid in so doing; the critical state of things making me more than
            usually anxious to decide right in the present case.
          None but the heads of departments are privy to these papers, which I pray may be
            returned this evening or in the morning. With very sincere esteem & regard I am
            always Your obedt & Affect. Servant
          
            Go: Washington
          
        